872 F.2d 1026
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gregory IVEY, also known as Greg Prather, Petitioner-Appellant,v.George WILSON, Secretary Kentucky Corrections Cabinet;David Armstrong, Attorney General, Commonwealth ofKentucky, Respondents-Appellees.
No. 88-6105.
United States Court of Appeals, Sixth Circuit.
April 17, 1989.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and JEROME TURNER, District Judge.*

ORDER

2
Petitioner, Gregory Ivey, appeals an order of the district court which dismissed his petition for a writ of habeas corpus.  He now moves for leave to proceed in forma pauperis and the appointment of counsel.  Upon review of the record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In 1981, petitioner was found guilty of armed robbery and sentenced to a term of seventeen years imprisonment.  After the unsuccessful conclusion of both a direct appeal and a motion for post-conviction relief, he filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254 in the District Court for the Eastern District of Kentucky.  As the basis of his request for that relief, he maintained that his conviction was invalid because:  1) the trial court had erroneously permitted a witness to provide an in-court identification;  2) the prosecution had made numerous improper remarks during closing argument;  3) the trial court had improperly declined to make a pre-trial ruling in regard to a motion in limine;  4) both his trial and appellate counsel had been ineffective;  and 5) Kentucky courts had erred in denying his motion for post-conviction relief under Ky.R.Crim.P. 11.42.  A magistrate for the district court, however, determined that those claims were without merit and recommended the dismissal of the petition for habeas relief.  Upon consideration of petitioner's objections to the magistrate's report and recommendation, the district court agreed and ordered the dismissal of the petition for a writ of habeas corpus.  This appeal followed.


4
After careful consideration of the record and the parties' arguments, this court concludes that the district court did not err in dismissing the petition for a writ of habeas corpus.  Accordingly, the motion for leave to proceed in forma pauperis is hereby granted.  Furthermore, the motion for appointment of counsel is denied and the district court's final order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Jerome Turner, U.S. District Judge for the Western District of Tennessee, sitting by designation